DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-6, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSSON et al. (US 2005/0267629 A1, hereinafter PETERSSON) in view of O’BRIEN et al. (US 20180014709 A1, hereinafter O’BRIEN) and IKEFUJI (US 2018/0254654 A1, hereinafter IKEFUJI) and in further view of HUI (US 2020/0094700A1, hereinafter HUI).
As per claims 1 and 11, PETERSSON discloses a charging control system comprising: 
an autonomous traveling work machine configured to execute a predetermined work while traveling autonomously (See Fig.1, Item#5, and Par.2, disclose a robotic lawn mower); and a charging station configured to supply power to the autonomous traveling work machine (See Fig.1, Items#1 and 3, disclose a navigational control station, also see Par.26, discloses the navigational control station comprises battery charging contacts), 
the autonomous traveling work machine comprises a first processor (See Fig.3, Item#15 and Par.32, disclose a control unit), a first reception circuit (See Fig.3, Item#14 and Par.32, disclose a reception circuit to receive magnetic fields generated by the navigational control station and a processor 15 to process the received magnetic field) and a power reception contact (See Par.26, disclose battery charging contacts used to charge the battery),
the charging station comprises a second processor, a second transmission circuit and power supplying contacts (See Fig.1, Item#1, discloses a signal generator and Par.32, disclose a magnetic field is generated inside the navigational control area so that the robot can navigate to the terminal, also Par.26, discloses a charging terminal for charging the battery of the robotic mowing device), 
wherein the autonomous traveling work machine includes a housing that stores a battery which supplies operation power to each unit of the autonomous traveling work machine, a traveling motor for the autonomous traveling work machine to travel, and a work unit driving motor for a cutting blade disk of a work unit provided at a lower portion of the housing to drive rotationally (See Par.1, discloses the device is a robotic lawn-mowing machine, Par.48, discloses the lawn mowing machine comprising a battery. Fig.3, Item#16 and Par.32, disclose motor control for a controlling drive motor and adjustable wheels of the robot, the examiner further explains that a lawn mower inherently includes a motor to drive the blades of the mower to cut the lawn, the blade is also inherently at the bottom of the work unit), 
wherein the second transmission circuit, under control of the second processor, causes a current corresponding to a signal indicating a position of the charging station to flow to the power supply coil (See Par.20, disclose a magnetic field generated through a loop to provide guidance to the robot to the position of the station),
wherein the first reception circuit receives a signal indicating the position of the charging station from the power supply coil by detecting a variation in a magnetic field generated by the power supply coil using the power reception coil (See Fig.3, Items#14 and 15, disclose a reception circuit and Par.32, disclose a reception circuit for detecting and processing the magnetic field, Par.48, discloses the robot detects the magnetic field strength and moves towards the higher field strength), and 
wherein the first processor causes the autonomous traveling work machine to travel in a direction in which a strength of the magnetic field detected increases, based on a direction of the magnetic field detected (Par.48, discloses the robot detects the magnetic field strength and moves towards the higher field strength) the power reception coil is disposed on an upper portion of the housing and exposed to an outside from a top surface of the housing.
O’BRIEN discloses a wireless charging system for wirelessly guiding and charging a robotic work machine at a charging station, the station comprises a reception circuit (See Par.174, discloses the docking station comprising a handshake mode where the docking station listens for authentication from the robot), the robot comprises a transmission circuit (See Par.66, discloses a reception/transmission circuit for  receiving signals from the dock and also to emit signals indicating position of the robot, the handshake feature also indicates a transmission circuit in the robot to communicate with the station), the robot comprising a power reception coil (See Fig.5, Item#164 and Par.80) and the station comprising a power transmission coil (See Fig.8, Item#244 and Par.180, disclose a power transmission coil), the power transmission coil of the station is used to generate a magnetic field to guide the navigation of the robot and the power reception coil is used to detect the magnetic field generated by the station (See Par.180, discloses the transmitter coil generates a magnetic field which is detected by the robot magnetic sensor).
PETERSSON and O’BRIEN are analogous art since they both deal with autonomous work machines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PETERSSON with that of O’BRIEN by using wireless charging for charging the robot, adding the reception circuit to the charging station, the transmission circuit to the robot and using the power transmission and reception coils for exchanging signals for the benefit of reducing the number of magnetic sensors required by the system. However PETERSSON and O’BRIEN do not disclose transmission coils can also be used for communication (transmission/reception) or that the power reception coil is disposed on an upper portion of the housing and exposed to an outside from a top surface of the housing.
IKEFUJI discloses a wireless charging system wherein a coil is used for power transmission/reception and communication between the charger and the receiver (See Figs 4 and 5, Items#TL and RL, disclose a transmission coil and a reception coil, wherein the transmission coil can be used to transmit power from circuit 130 or communicate via circuit 120, also reception coil RL can be used to receive power via circuit 230 or communicate with the transmitter via circuit 220).
PETERSSON, O’BRIEN and IKEFUJI are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PETERSSON and O’BRIEN with that of IKEFUJI by using the disclosed communication and power exchange structure using a single coil for both function for the benefit of reducing the number of magnetic sensors employed by the robot. However PETERSSON, O’BRIEN and IKEFUJI do not disclose that the power reception coil is disposed on an upper portion of the housing and exposed to an outside from a top surface of the housing.
HUI discloses a wireless charging system for a vehicle comprising a power reception coil, that the power reception coil is disposed on an upper portion of the housing and exposed to an outside from a top surface of the housing (See Figs.8A-8B, disclose a vehicle with an exposed charge receiving coil placed on the upper portion of the vehicle housing).
PETERSSON, O’BRIEN, IKEFUJI and HUI are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PETERSSON, O’BRIEN and IKEFUJI with that of HUI by placing the power reception coil on an upper position of the housing and exposed from a top surface of the housing for the benefit of protecting the coil against damage caused by the lawn mower may experience from hitting rocks or other objects in the yard.

As per claim 4, PETERSSON, O’BRIEN, IKEFUJI and HUI disclose the charging control system according to claim 1, wherein the first processor of the traveling work machine determines whether the autonomous traveling work machine has arrived at a predetermined range from the charging station based on the received signal indicating the position of the charging station, when the first processor determines that the autonomous traveling work machine has arrived at the predetermined range, the first processor causes the autonomous traveling work machine to travel, according to the received signal indicating the position of the charging station (See PETERSSON, Par.40 and Fig.4, disclose “FIG. 4 shows another possible embodiment of the navigational control station 3. The station comprises a right and a left loop 4. Each loop is for the sake of illustration wound 3 turns, but it is possible to use more or fewer turns. The area covered by the loops corresponds to the station area. The station area need not necessarily have a horizontal extension range or extend in the same direction as the loop 6 if these are combined. The embodiment is suited for use both as the remote system, which is intended to direct the robot when it moves far away from the navigational control station 3 and as the proximity system, which is intended to direct the robot when it moves close to the navigational control station.”, also see O’BRIEN, Par.69, discloses using IR sensor or detector modules to guide the robot to the dock and also see Pars.72-75, disclose light sources such as 15U and 158L shown in Fig.7 which are used to guide the robot to the docking station, Par.97, discloses fine alignment emitters which are only used when the robot is within a predetermined range of the dock, also see Par.126, discloses the docking procedure is first started as a seeking step, followed by homing or far approach step, followed by a near approach step, then a fine approach mode, this can only be achieved by the processor realizing its distance in relation to the charger).

As per claim 5, PETERSSON, O’BRIEN, IKEFUJI and HUI disclose the charging control system according to claim 4, approach using bump sensor to determine when the robot has made contact with the dock, this is done by displacement or contact sensors, also Par.149, disclose sin the fine approach lateral and depth alignment is achieved, the sensors received values exceed a threshold which determines that the alignment is achieved.), and when the first processor stops the traveling of the autonomous traveling work machine, the first processor starts charging of the battery (See O’BRIEN, Par.172, discloses “The dock charging circuit (“transmitter firmware”) 242 assumes the following main states: Ping, Handshaking, and Charging. Generally, the dock charging circuit 242 “pings” periodically (e.g., approximately every 1/3 second) to determine whether the robot 100 is on the dock 200, confirms the presence of the robot 100, and determines whether to send a full charge”, Pars.181-183, disclose the magnetic sensors are used to determine the location of the robot and to guide the robot to the docking position, also see Pars. 208-209, disclose that when the robot is aligned with the charger, charging is activated).

As per claim 6, PETERSSON, O’BRIEN, IKEFUJI and HUI disclose the charging control system according to claim 4 as discussed above, Par.149, disclose sin the fine approach lateral and depth alignment is achieved, the sensors received values exceed a threshold which determines that the alignment is achieved. O’BRIEN Pars.181-183, disclose the magnetic sensors are used to determine the location of the robot and to guide the robot to the docking position, also see Pars. 208-209, disclose that when the robot is aligned with the charger, charging is activated. PETERSSON discloses the alignment is done via a coil present in the robot to detect the magnetic field intensity and guide the robot accordingly).

As per claims 8 and 10, PETERSSON, O’BRIEN, IKEFUJI and HUI  disclose the charging control system according to claim 5, wherein the first processor of the autonomous traveling work machine determines whether a predetermined condition is satisfied; and when the first processor determines that the predetermined condition is satisfied, the first processor causes the autonomous traveling work machine to start traveling toward the charging station (See PETERSSON, Par.48, discloses the robot moves towards the charging station when the battery level falls below a threshold).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSSON in view of O’BRIEN, IKEFUJI and HUI and in further view of KAGAMI et al. (US 2014/0015341 A1, hereinafter KAGAMI).
As per claim 7, PETERSSON, O’BRIEN, IKEFUJI and HUI disclose the charging control system according to claim 4 as discussed above, determines, of the plurality of power supply coils, a power supply coil in which the power detected using the power reception coil is equal to or greater than a power threshold, and charges the battery through power reception of the power reception coil only from the determined power supply coil.
KAGAMI discloses a wireless charging system comprising a wireless charging system comprising a plurality of power supply coils a signal strength of a generated signal from the receiver side is detected from at the plurality of charging coils and the coil which has the highest signal level is the selected for power transmission (See Par.32 and Pars.84 and 94, disclose that the amount of power received in the device is used to determine the charging coil)
PETERSSON, O’BRIEN, IKEFUJI, HUI and KAGAMI are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PETERSSON, O’BRIEN, IKEFUJI and HUI with that of KAGAMI by detecting the location of best aligned charging coil based on the received power only activating the transmitting coil in alignment with the receiving coil for the benefit of enhancing the charging efficiency. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over PETERSSON in view of O’BRIEN, IKEFUJI and HUI and in further view of IM (US 2006/0273749 A1, hereinafter IM).
As per claim 9, PETERSSON, O’BRIEN, IKEFUJI and HUI  disclose the charging control system according to claim 8 as discussed above, wherein the robot receives a signal from the charging station, the second processor of the charging station receives the specific signal via the power supply coil (See O’BRIEN, Par.173, discloses a ping mode, par.181, discloses the robot detects the ping signals, See IKEFUJI, Fig.4, Items:TT and 120, discloses the communication circuit receives information via power transmission coil TL)); and
when the specific signal is received by the second processor, the second processor intermittently transmits a signal indicating the position of the charging station, by the second transmission and reception circuit via the power supply coil, and the first transmission and reception circuit receives the signal indicating the position of the charging station, via the power reception coil (See O’BRIEN, Par.173, discloses a ping mode in which the dock charging circuit starts oscillating the coil 244, this is done in response to a seek signal from the robot, O’BRIEN, Par.152, discloses once the robot detects the low state of charge, it is instructed to seek the docking station, See O’BRIEN, Pars.4, 145, 182-183, disclose the sensors comprising magnetic field sensors 155 which detect the magnetic field produced by the docking side coil 244 to guide it into alignment with the dock, this means that the docking side coil has to receive an activation signal so that a homing signal is generated from the dock to the robot, this is done via emitters disposed on the robot as disclosed in O’BRIEN, Par.66. The power reception circuit disclosed by PETERSSON as modified by O’BRIEN, IKEFUJI and HUI would comprise a first transmission/reception circuit on the robot and a second transmission/reception circuit on the charger side and the information is communicated via the power transmission and the power reception coils). However PETERSSON as modified by O’BRIEN, IKEFUJI and HUI does not disclose wherein the first processor of the autonomous traveling work machine transmits a specific signal, by the first transmission and reception circuit, to the charging station via the power reception coil, when the first processor determines that the predetermined condition is satisfied.
IM discloses a robot charging system wherein the processor of the autonomous traveling work machine transmits a specific signal, by the first transmission and reception circuit, to the charging station via the power reception coil, when the first processor determines that the predetermined condition is satisfied (See Fig.2, Steps#S100-S130, disclose detecting the battery charge level and sending a transmit charging request signal to the charging station when a charging start condition is satisfied).
PETERSSON, O’BRIEN, IKEFUJI, HUI and IM are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PETERSSON, O’BRIEN, IKEFUJI and HUI with that of IM such that the robot sends a charging request when a charging condition is satisfied for the benefit of preserving power and reducing power consumption by activating the station guidance system when the robot needs to be directed back to the station for charging.

Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1 and 4-11 have been considered but are moot in view of the new grounds of rejection. The examiner added references PETERSSON and HUI to address the newly added limitation. PETERSSON discloses the robot navigates towards the varying magnetic field by heading to the area where the magnetic field increases. HUI discloses a wireless charging system for a vehicle wherein the charge receiving coil is placed on the top surface of the vehicle housing and is exposed to the outside. O’BRIEN was relied upon in the rejection of independent claims 1 and 11 to show that a robot can be wirelessly charged via a power transmission coil and a power reception coil, a transmission/reception circuit in the charger and the robot to perform a handshake and that the charger uses the power transmission coil to generate a magnetic field which guides the navigation of the robot. IM discloses the robot sending a charging request signal to the charging station and the station responding by providing guidance signals. IKEFUJI discloses a wireless charging system wherein communication and power exchange are done by a single coil.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859           

/EDWARD TSO/            Primary Examiner, Art Unit 2859